Title: To Thomas Jefferson from David Brown, 7 September 1802
From: Brown, David
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, September 7, 1802
          
          From the encouragement that literature has invariably received from you, I am encouraged to solicit the honor of your name to the inclosed Proposals—not doubting, but what a people daily increasing in learning (if given) will follow the example,—as being made by the Guardian of their country.
          I have the honor to be, Sir, your excellency’s most obedient, and most humble servant,
          
            David Brown.
          
        